Citation Nr: 0306613	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-05 871		DATE
		

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES


1.  Entitlement to a compensable rating for a left shoulder 
disability, prior to July 8, 1999.   

2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability from July 8, 1999.  

3. Entitlement to a compensable rating for a left ankle 
disability, prior to July 8, 1999.

4.   Entitlement to a rating in excess of 10 percent for a 
left ankle disability from July 8, 1999. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD 

George E. Guido Jr.,  Senior Counsel  
REMAND 

The veteran served on active duty from March 1972 to March 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In its decision, the RO continued the 
noncompensable ratings for left shoulder and left ankle 
disabilities.  The veteran then perfected an appeal of the 
adverse determination.  After the appeal was perfected for 
appellate review, in a June 2001 rating decision, the RO 
increased the rating for the left shoulder disability to 20 
percent and the rating for the left ankle to 10 percent, both 
effective from July 8, 1999.  In order to accurately reflect 
the issues, the Board has framed them as presented on the 
title page of this decision. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Both the statute and regulation clearly require VA to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA.  
Because neither the statement of the case nor any other 
communication from VA meets the standard erected by the VCAA, 
further due process is required.   Quartucccio v. Principi, 
16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED for the following: 

1.  The RO must notify the veteran of the 
VCAA provisions, including those 
pertaining to the duty to notify and the 
duty to assist, required by 38 U.S.C.A. 
§§ 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002). 

2.  The RO should afford the veteran the 
opportunity to identify any private 
health-care providers, who have treated 
him for his shoulder and ankle 
disabilities since 1997.  The records of 
any private physician so identified by the 
veteran should be obtained. 

3. The RO should obtain records from the 
San Juan VA Medical Center and the 
Mayaguez VA Outpatient Clinic since 1994.

4. The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of left shoulder and left 
ankle disability.  The examiner must 
provide range of motion findings, 
expressed in degrees.  The examiner is to 
comment on functional loss due pain as 
evidenced by the visible behavior of the 
veteran undertaking the motion.  The 
examiner is also asked to express an 
opinion on whether pain could 
significantly limit functional ability on 
repeated use or during flare-ups.  If 
feasible, any such functional loss, should 
be expressed in terms of additional loss 
of range of motion.  The veteran's claims 
folder must be made available to the 
examiner for review.

5. Thereafter, the RO should readjudicate 
the claims, considering, where applicable, 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
veteran and his representative should be 
provided a supplemental statement of the 
case and given 60 days to respond, 
however, a response is optional and not 
required to perfect the appeal of the 
issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Bettina S. Callaway 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




